Citation Nr: 1427449	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  13-22 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran for emergency room treatment at Unity Hospital in Canandaigua, New York for February 22, 2013.


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel











INTRODUCTION

The Veteran served on active duty from January 5, 1951 to November 30, 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision by the Department of Veterans Affairs (VA) Canandaigua Medical Center (VAMC), in Canandaigua, New York, which denied payment to the Veteran for emergency room care provided to him on February 22, 2013. 

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), and was scheduled to appear at the hearing in May 2013, he subsequently withdrew that request.  See 38 C.F.R. § 20.704(e) (2013).

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for improper placement of a pacemaker, claimed as entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On February 22, 2013, the Veteran received emergency room medical services at Unity Hospital, a non-VA medical facility, for which he incurred medical expenses for a non-service-connected disability involving swelling and bloody drainage from the surgical placement of a pacemaker at the Buffalo, New York VA Hospital approximately 10 days earlier.

2.  The treatment was for a medical emergency and, although the Veteran sought treatment at his local VAMC, documentation of record shows he was advised by VAMC staff to go to the emergency room.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for payment or reimbursement of unauthorized medical expenses incurred for emergency room treatment at Unity Hospital on February 22, 2013 have been met.  38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.1000-17.1800 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.

Legal criteria and Analysis

There are two avenues for obtaining payment or reimbursement of the expenses of private medical care, which are found under the statutory provisions of 38 U.S.C.A. §§ 1725 and 1728.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for emergency treatment for eligible veterans with service-connected conditions.  These statutory provisions are implemented at 38 C.F.R. § 17.1000-17.1008 for eligible veterans with nonservice-connected conditions, and at 38 C.F.R. § 17.120 and §17.121 for eligible veterans with service-connected conditions.   

As a starting point, the record does not indicate, and it is not claimed, that the Veteran's treatment was due to a service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or that the Veteran was rated as permanently and totally disabled, or was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31, such that he could be considered for reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (2013).  Therefore, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected disorders in non-VA facilities.

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is 1) an active participant in VA health care, and 2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: 1) he or she is enrolled in the VA health care system; and 2) he or she received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if:  1) he or she if financially liable to the provider of the emergency treatment for that treatment; 2) he or she has no entitlement to care or services under a health-plan contract; 3) he or she has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and 4) he or she is not eligible for reimbursement for medical care under 
38 U.S.C.A. § 1728.

A claim for payment or reimbursement under 38 U.S.C.A. § 1725 must be filed within 90 days after the latest of the following:  July 19, 2001; the date the veteran was discharged from the facility that furnished emergency treatment; the date of death, but only if the death occurred during transportation to the facility for emergency treatment, or if the death occurred during the stay in the facility that included the provision of emergency treatment; or the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d)(1)-(4).

According to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. 
§ 1725 may be made only if the following eight conditions are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

The Veteran contends that the treatment he received in the emergency room of Unity Hospital on February 22, 2013 was rendered in a medical emergency, and, although he attempted to obtain treatment at the Rochester, New York VAMC, he was advised by a nurse assistant at that facility to go to the emergency room.  VA did not authorize payment or reimbursement for such treatment and denied the Veteran's claim based on the determination that the treatment he received was provided at a non-VA facility when a VA facility/provider was available.  The private emergency room report shows that the Veteran arrived at the emergency room with complaints of swelling and oozing of blood from the site of a pacemaker surgically-implanted on or about February 12, 2013; the treating physician confirmed the presence of swelling and moderate blood drainage at the site.

In a March 2013 decision by the Canandaigua VAMC, the Veteran's claim for reimbursement or payment of the costs associated with medical services he received at Unity Hospital on February 22, 2013, was denied.  VA stated that a VA facility was available.  In a May 2013 reconsideration, VA stated that payment or reimbursement for emergency services may be made only if a VA or other Federal facility/provider was not feasibly available, and concluded that a VA facility was available to treat the Veteran.  

In light of the above, the Board notes that this case turns on whether a VA or other Federal facility/provider was actually available for treatment.  This was the sole reason for the denial provided by the Canandaigua VAMC, and the record raises no questions as to whether the Veteran has met the other criteria of 38 C.F.R. 
§ 17.1002.

Review of the claims folder reveals documentation of telephone contact on February 20, 2013 between the 83-year-old Veteran and a nurse assistant, at which time, he reported that the pacemaker surgical site was painful and swollen.  Although he apparently had a follow-up appointment with his physician the previous day, he reported that he had been too ill to attend.  It was noted that the Veteran also had an appointment with his physician on February 26, nearly a week later.  The nurse assistant noted that she contacted the RN staff nurse for another VA physician and suggested that the Veteran be seen on a walk-in basis.  However, she stated that she was told that walk-ins are not encouraged and that the Veteran should go to the emergency room; there is no indication in the record as to whether the RN staff nurse meant a VAMC emergency room (if one was available), or the nearest emergency room, federal or private.  On February 22, 2013, the Veteran was seen at the emergency room of Unity Hospital with complaints of chest pain, swelling and bleeding at the pacemaker surgical site.  Treatment records from Unity Hospital also note that he had been seen in its emergency room the previous day (February 21), but returned on February 22 because of bleeding from the lateral aspect of the wound margin.  It was noted that he had a risk factor of hypertension and that he also had confirmed cardiac comorbidities of peripheral vascular disease and coronary artery disease, as well as hyperlipidemia.  It was noted that there was a clear hematoma at the pacemaker surgical site and most of the blood was able to be drained from a small opening that was already at the lateral aspect of the wound margin.  The diagnosis was post-operative wound bleeding; the Veteran was treated with a compression bandage and released the same evening.  

Here, as noted above, because treatment reports from the Rochester VAMC clearly document that a VA nurse assistant advised the Veteran that he should go to the emergency room, the Board finds that the evidence of record is at least in equipoise as to whether a VA or federal facility/provider was actually available to treat the Veteran.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's post-operative pacemaker wound with swelling and bleeding was an emergent condition for which he initially attempted to receive treatment at the VAMC, but was advised to go the emergency room.  Therefore, the appeal is granted.


ORDER


Entitlement to reimbursement or payment of unauthorized medical expenses incurred at Unity Hospital in Canandaigua, New York, on February 22, 2013 is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


